Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 04/24/2022.  Presently claims 1-11 and 13-14 are pending. Claim 12 has been canceled. 

Response to Arguments
Applicant's arguments filed 04/24/2022 with respect Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive.

Applicant argued that “Zakheim (in the same col. 7 lines 38-50) indicates that distributers can be discs or instead of discs may comprise fingers. There can be waves in the disc. It also notes that it may have clover leaf design or plain disc design. Accordingly, the applicant would like to point out that Zakheim teaches to modify the distributers only within the scope of their disc shaped of finger. Moreover, the finger design would not be suitable to distribute the milling media as the fingers will not cover or restrict the milling chamber so that the milling media does not just fall through thereof. The fingers are not able to distribute milling media as conical or cone shaped designs.”

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, 

Zakheim disclose the distributers (43) can be in various designs and can be varied to be at any shape (col.7 lines 18-50: the disc shaped impellers have a chamfered, semi-circular, or bullet shaped radial edge, in axial cross-section……..As indicated above, the particular shape of each impeller is not critical, and various designs, known in the art of mixing, may be followed in constructing or machining an impeller……produces a relatively uniform magnetic field); 
Therefore, the shape of the disc can be a chamfered, semi-circular, or bullet shaped radial edge…etc. and the shape is not critical and various designs, known in the art of mixing, may be followed in constructing or machining an impeller.
Accordingly, this argument is not persuasive.

Applicant argued that “the arrangement of permanent magnets in the center of the mill (Fig. 2 of Zakheim) does not allow any modifications of this mill of Zakheim with a through hole. In addition, if the skilled person would modify the mill of Zakheim with the conical and cone distributors, then it will certainly reduce the milling capabilities - restrict not facilitate a flow of milling media. If the mill of Zakheim will be modified with the cone of Kuznetsov (pos. 8, Fig. 5) as illustrated in Fig. 2 below, the milling media will just be collected in the milling chamber without any further possibility to be distributed to the next milling chamber. Arrangement of permanent magnets as essential features in the center of the mill (Fig. 2 of Zakheim) does not allow any modifications of this mill of Zakheim with a through hole. Therefore, the modification of Zakheim in view of Kuznetsov would not lead to the invention defined in Claim 1 of the present application which requires that the conical and cone distributors; and the through hole allowing particles to pass through said outlet cone”.

In response to this argument, this is incorrect because the prior art of Kuznetsov disclose the central magnets (fig.5: (3)) having a through hole (d)) (col.11 lines 51-54: Having passed through the chamber 1 and the grid 6 at its outlet, the material is directed to a collecting box (not shown), the passage of the material being indicated by the arrow d);
So, the permanent magnets in the center of the mill the prior art of Zakheim can have the same as the configuration of a through hole of the central magnets of the prior art of Kuznetsov.
Accordingly, this argument is not persuasive.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zakheim (US5178338A) in view of Kuznetsov (US3987967A).
Zakheim disclose a material breaking device (abstract and col.2 line 58-col.3 line 8), comprising:  
- a frame structure (fig.1: (10) or fig.2: (40)) with an upper bracket and a lower bracket for support of other elements of the material breaking device (see fig.2 below) (col.8 last 7 lines- col.8 line 24);
- an inlet tube fixedly attached to the upper bracket (figs.1-2: the element (10) or (40) inherent having an inlet for feeding the material to the inside processing house) (col.2 lines 52-57); 
- an outlet tube fixedly attached to the lower bracket (figs.1-2: the element (10) or (40) inherent having an outlet for discharging the product outside the processing house);  
- a tubular housing arranged between said brackets (figs.1-2: the housing (41) that formed by elements (13) or (40)), wherein tubular housing is attached to the inlet tube for receiving particles to be milled and to the outlet tube for output of milled particles, 
wherein the tubular housing (fig.2: (41)) is attached to said tubes (see fig.2 below) in a rotatable manner such that the tubular housing can rotate relative to the frame structure (fig.2: the rotatable element (41)); 
- at least one distributor (fig.2: the top first element (43)) arranged in the tubular housing and comprising recesses (fig.2: (53)) therearound allowing particles to pass along said distributor, 
wherein the distributor (fig.2: (43)) defines a first milling chamber (see fig.2 below); 
- at least one outlet distributor (fig.2: the stop second element (43)) arranged in the tubular housing (fig.2: (41)) downstream from the distributor (fig.2: the top first element (43)) and
wherein the outlet distributor (fig.2: the stop second element (43))  defines a second milling chamber (see fig.2 below); and 
wherein the first milling chamber or/and the second milling chamber contains milling particles made of magnetic material (col.3 lines 35-43: magnetized media).
- a permanent magnet unit (fig.2: (45)) comprising a permanent magnet and the permanent magnet unit is attached to the tubular housing such that at least two permanent magnet units (fig.2: (45)) are provided for each milling chamber;  
- a drive unit (fig.1: (14)) for providing rotation of the tubular housing relative to the frame structure , the inlet tube and the outlet tube creating rotating magnetic field within the milling chambers (col.3 lines 9-14).

Zakheim does not disclose the conical and cone distributors; and a through hole allowing particles to pass through said outlet cone.
Kuznetsov disclose a material breaking device (abstract), comprising:  
- a frame structure (fig.5: the frame of the elements (1) and (7)) with an upper bracket and a lower bracket for support of other elements of the material breaking device (col.12 lines 41-48 and fig.1: the element  (1) is frame must be supported between elements) (col.11 lines 33-61);
- an inlet tube (fig.5: (7)) fixedly attached to the upper bracket; 
- an outlet tube (fig.5 :(d)) fixedly attached to the lower bracket; 
- a tubular housing (fig.5: (1)) arranged between said brackets, 
wherein tubular housing (fig.5: (1)) is attached to the inlet tube (fig.5: (7)) for receiving particles to be milled and to the outlet tube (fig.5 :(d)) for output of milled particles, 
wherein the tubular housing (fig.5: (1)) is attached to said tubes (fig.5: (7) and (d));
- at least one conical distributor (fig.5: (9)) arranged in the tubular housing (fig.5: (1)) and comprising recesses (fig.5: the openings to left and right of the element (9) towards element (8)) therearound allowing particles to pass along said conical distributor, 
wherein the conical distributor (fig.5: (9)) defines a first milling chamber (fig.5: the area below element (9)); 
- at least one outlet cone (fig.5: (8)) arranged in the tubular housing (fig.5: (1)) downstream from the conical distributor (fig.5: (9)) and comprising a through hole (fig.5: (6)) allowing particles to pass through said outlet cone, wherein the outlet cone (fig.5: (8)) defines a second milling chamber (fig.5: the area  below element (8); and 
wherein the first milling chamber or/and the second milling chamber contains milling particles made of magnetic material (fig.5: (2)) (col.11 lines 33-61).
- a magnet unit (fig.5: (3)) is attached to the tubular housing (fig.5: (1)) such that at least two magnet units (fig. 5: (3)) are provided for each milling chamber;  
- creating rotating magnetic field within the milling chambers (col.12 lines 41-48).

Both of the prior arts of Zakheim and Kuznetsov are related to a magnetic device for material breaking; 
Zakheim disclose the distributers (43) can be in various designs and can be varied to be at any shape (col.7 lines 18-50); 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the distributers of the device of Zakheim to be the conical and cone distributors, thereby having at least one conical distributor arranged in the tubular housing and comprising recesses therearound allowing particles to pass along said conical distributor, and wherein the conical distributor defines a first milling chamber; at least one outlet cone arranged in the tubular housing downstream from the conical distributor and comprising a through hole allowing particles to pass through said outlet cone, wherein the outlet cone defines a second milling chamber as taught by Kuznetsov, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

    PNG
    media_image1.png
    720
    577
    media_image1.png
    Greyscale















Regarding claim 2, Zakheim disclose at each milling chamber two permanent magnet (fig.2: (45)) units are positioned facing each other such that the permanent magnet of one permanent magnet unit faces another permanent magnet of another permanent magnet unit with the same magnetic pole.
  
Regarding claim 3, Zakheim disclose the permanent magnet unit (fig.2: (45));
Kuznetsov teaches the magnet unit (9) further comprises a gap adjustment means to control a distance between the magnet and the tubular housing such that magnetic field generated by the magnet can be adjusted (col.11 last 11 lines);
Therefore, the modification of Zakheim in view of Kuznetsov teaches the limitations of claim 3.

Regarding claim 4, Kuznetsov teaches the conical distributor (fig.5: (9)) is in the shape of concave cone.  

Regarding claim 5, Kuznetsov teaches the recesses (fig.5: the openings to left and right of the element (9) towards element (8)) of the conical distributor are arranged therearound at a base portion of the conical distributor (fig.5: (9)).  

Regarding claim 6, Kuznetsov teaches the outlet cone (fig.5: (8)) is in the shape of concave cone.  

Regarding claim 7, Kuznetsov teaches the through hole (fig.5: (6)) of the outlet cone (fig.5: (8)) extends along the central axis of the outlet cone (fig.5: (8)).  

Regarding claim 8, Kuznetsov teaches in that the conical distributor (fig.5: (9)) is fixedly attached to the tubular housing (fig.5: (1)).
  
Regarding claim 9, Kuznetsov teaches the outlet cone (fig.5: (8)) is fixedly attached to the tubular housing (fig.5: (1)).
Regarding claim 10, Zakheim disclose the distributor and the outlet distributor define a pair of milling chambers, 3 of 10wherein the tubular housing comprises from three to six pairs of the distributor and the outlet distributor.
Kuznetsov the conical distributor and the outlet cone define a pair of milling chambers;
Therefore, the modification of Zakheim in view of Kuznetsov teaches the limitations of claim 10.

Regarding claim 11, Kuznetsov teaches the tubular housing (fig.5: (1)), the conical distributor (fig.5: (9)), the outlet cone (fig.5: (8)) are coaxially aligned on the central axis of the material breaking device.

Regarding claim 13, Zakheim disclose providing rotation of the tubular housing (figs.1-2: the housing (41) that formed by elements (13) or (40), the rotatable element (41)) relative to the frame structure in result of which a rotational magnetic field is created within the tubular housing, within the first milling chamber and the second milling chamber in the tubular housing such that particles are set into a further motion against an inner wall of the tubular housing (see fig.2 above), 

Kuznetsov teaches wherein the method comprises the following steps:
feeding of particles to be milled into the tubular housing through the inlet tube (fig.5: (7));
providing magnetic field within the tubular housing, within the first milling chamber and the second milling chamber in the tubular housing such that particles are set into a further motion against an inner wall of the tubular housing (col.11 lines 33-61), 
the conical distributor (fig.5: (9)) and the outlet cone (fig.5: (8)) that facilitates breaking of said particles;
providing milling particles (fig.5: (2)) made of magnetic material into the first milling chamber and/or the second milling chamber to facilitate the milling process; and
providing outlet of milled particles through the outlet tube (fig.5 :(d)).

Therefore, the modification of Zakheim in view of Kuznetsov teaches the limitations of claim 13.

Regarding claim 14, Kuznetsov teaches the step of feeding the particles a pressurized fluid is also fed into the tubular housing (col.5 lines 52-55).




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753